Citation Nr: 0124565	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the claimed varicose 
veins.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting in Washington, D.C. 
in June 2001.  



REMAND

In this case, the veteran contends that he first developed 
varicose veins during active military service.  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of varicose veins.  

The veteran was afforded a VA examination in January 1997.  
Varicose veins were noted to have been present over the 
calves and feet of both legs and distended promptly on 
standing.  In the standing position, large varicosities were 
distributed over the popliteal fossa, posterior thigh and 
calves of both legs and were more prominent in the left leg.  
Smaller varicose veins were distributed over both ankles and 
feet.  The diagnosis was that of varicose veins and venous 
insufficiency of the legs, more marked on the left.  The 
examiner did not address the possible etiology of the 
varicose veins.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in June 2001 that he first 
noticed the varicose veins in his left leg behind the knee 
and down to the ankle during active service in May 1966.  The 
veteran indicated that he had served in medical supply in a 
field hospital and that the doctors and medics advised him 
regarding his varicose veins, off the record.  The veteran 
stated that he was never "officially" treated for this 
problem during service.  

The veteran testified that he had sought private medical 
treatment for his varicose veins in the early 1970's, but was 
not able to obtain any records of such treatment.  In 
addition, the veteran testified as to several private doctors 
who treated him through the years, but was unable to gather 
any of their medical records.  

The veteran testified that he did not seek medical treatment 
from VA for his varicose veins until the mid-1990's.  The 
veteran indicated that he wore support hose on both legs 
every day.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Given the nature of the assertions advanced by the veteran in 
this case, he should be asked to submit competent evidence to 
support his claim that he had varicose veins in service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed varicose 
veins since service.  Specifically, these 
names should include those referenced 
during the veteran's personal hearing in 
June 2001.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be specifically 
instructed to submit competent evidence 
to support his assertions that he had 
developed varicose veins during service.  

3.  The RO must undertake appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  Then, 
if any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




